
	

113 S217 IS: High School Data Transparency Act of 2013
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 217
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mrs. Murray (for
			 herself, Mrs. Boxer,
			 Mr. Cardin, Mr.
			 Begich, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to require the Secretary of Education to collect
		  information from coeducational elementary schools and secondary schools on such
		  schools’ athletic programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High School Data Transparency Act of
			 2013.
		2.Disclosure of
			 statistics on equality in athletic programsSubpart 2 of part E of title IX of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the
			 following:
			
				9537.Disclosure of
				statistics on equality in athletic programs
					(a)In
				generalThe Secretary shall
				collect annually, from each coeducational elementary school and secondary
				school that receives Federal financial assistance and has an interscholastic
				athletic program, the following information for the immediately preceding
				academic year:
						(1)The total number of male and female
				students that attended the school, fully disaggregated and cross-tabulated by
				gender and race or ethnicity.
						(2)A listing of the school's teams that
				competed in athletic competition and for each such team the following
				data:
							(A)The season in which the team
				competed.
							(B)The total number of male and female
				participants as of the day of the first scheduled contest for the team, fully
				disaggregated and cross-tabulated by gender and race or ethnicity.
							(C)The total expenditures for the team from
				all sources, including school funds and funds provided by any other entities,
				such as booster organizations, including the following data:
								(i)The travel expenditures.
								(ii)The equipment expenditures (including any
				equipment replacement schedule).
								(iii)The uniform expenditures (including any
				uniform replacement schedule).
								(iv)The expenditures for facilities, including
				medical facilities, locker rooms, fields, and gymnasiums.
								(v)The total number of trainers and medical
				personnel, and for each trainer or medical personnel an identification of such
				person’s—
									(I)gender; and
									(II)employment status
				(including whether such person is assigned to the team full-time or part-time,
				and whether such person is a head or assistant trainer or medical services
				provider) and duties other than providing training or medical services.
									(vi)The expenditures for publicity for
				competitions.
								(vii)The total salary expenditures for coaches,
				the total number of coaches, and for each coach an identification of such
				coach’s—
									(I)gender; and
									(II)employment status
				(including whether such coach is assigned to the team full-time or part-time,
				and whether such coach is a head or assistant coach) and duties other than
				coaching.
									(D)The total number of competitive events (in
				regular and nontraditional seasons) scheduled, and for each an indication of
				what day of the week and time the competitive event was scheduled.
							(E)Whether such team participated in
				postseason competition, and the success of such team in any postseason
				competition.
							(b)Disclosure of
				information to students and publicA school described in
				subsection (a) shall—
						(1)make available to
				students, potential students, and parents of students and potential students,
				upon request, and to the public, the information contained in reports by the
				school under this section by October 15 for the previous school year;
				and
						(2)ensure that all
				students and parents at the school are informed of their right to request such
				information.
						(c)Submission;
				information availabilityOn an annual basis, each school
				described in subsection (a) shall provide the information contained in each
				report by the school under this section to the Secretary not later than 15 days
				after the date that the school makes such information available under
				subsection (b).
					(d)Duties of the
				SecretaryThe Secretary shall—
						(1)ensure that
				reports under this section are posted on the Department of Education's website
				within a reasonable period of time; and
						(2)not later than 180
				days after the date of enactment of the High
				School Data Transparency Act of 2013—
							(A)notify all
				elementary schools and secondary schools in all States regarding the
				availability of information under subsection (b); and
							(B)issue guidance to
				all such schools on how to collect and report the information required under
				this
				section.
							.
		
